Citation Nr: 1044038	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent 
for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.  Jurisdiction has since been transferred to the RO 
in St. Petersburg, Florida.

A review of the Veteran's claims file reveals that during the 
Veteran's June 2007 VA diabetes mellitus examination, the 
examiner diagnosed the Veteran with both erectile dysfunction and 
candidiasis of the groin, stating that both were complications of 
his service-connected diabetes mellitus.  This has not been 
addressed by the RO.  Accordingly, the Board hereby REFERS these 
matters to the RO for appropriate action, with the decision below 
addressing only diabetes, per se, rather than including 
consideration of any of its complications.  


FINDING OF FACT

There is no evidence that regulation of the Veteran's activities 
has been prescribed to treat his diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 
7913 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, VA's notice requirements were addressed by a 
letter issued in November 2005, which advised the Veteran that he 
must show that his service-connected diabetes mellitus had 
increased in severity to warrant an increased disability rating, 
and which was sent prior to the initial adjudication of the 
Veteran's claim.  Additionally, both the March 2007 statement of 
the case and a May 2008 letter explained the criteria for 
increased ratings pursuant to the applicable rating criteria, and 
the Veteran's claim was subsequently readjudicated, as reflected 
by a July 2008 supplemental statement of the case.  Further, the 
Veteran discussed the symptoms of his diabetes mellitus 
symptomatology during his VA examinations, and the Veteran has 
been represented by a Service Organization throughout the instant 
rating period.  Accordingly, the Board concludes that any errors 
regarding the timing or content of the notice provided to the 
Veteran are deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for the 
equitable resolution of the issues decided on appeal has been 
obtained.  The Veteran's private treatment records and VA 
treatment through May 2008 have been obtained, and the Veteran 
does not report that any VA treatment not of record would reflect 
that he has been prescribed regulation of his activities to treat 
his diabetes mellitus.  Thus, the Board finds that a remand to 
obtain these records would not serve to substantiate the 
Veteran's claim and would cause undue delay in adjudicating his 
claim.  The Veteran was also afforded two relevant VA 
examinations during the pendency of the instant appeal, and he 
was offered an opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Increased Rating Claim

The Veteran contends that the current severity of his diabetes 
mellitus entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently assigned a 20 percent disability rating 
for his diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Diagnostic Code 7913 provides that a 20 percent 
rating is warranted when the treatment of diabetes mellitus 
requires either insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 40 percent rating is assigned when the 
treatment of diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities (meaning avoidance of 
strenuous occupational and recreational activities).  Id.   

The relevant evidence of record includes the Veteran's VA and 
private treatment records and two VA examination reports.  A 
review of these records reflects that insulin and restricted diet 
has been prescribed to treat the Veteran's diabetes mellitus; 
however, they do not reflect that regulation of his activities 
has been prescribed to treat his condition.  Rather, the 
treatment of record includes recommendations that the Veteran 
engage in regular exercise and reflects that the Veteran engages 
in physical therapy to treat his nonservice-related lower back 
disorder.

The Board specifically acknowledges its consideration of the lay 
statements provided by the Veteran and his spouse when 
promulgating this decision.  In their submitted statements, the 
Veteran and his spouse report that the treatment of the Veteran's 
diabetes mellitus requires the use of diet restrictions, several 
prescription medications, and two forms of insulin.  
Nevertheless, VA regulations require specific criteria for the 
assignment of disability ratings, and entitlement to the next 
higher rating for the Veteran's diabetes mellitus requires 
evidence of regulation of activities, which is not shown to have 
been prescribed to treat the Veteran's condition based on the 
evidence of record.    

Given the absence of evidence that regulation of the Veteran's 
activities has been prescribed to treat his diabetes mellitus, 
the schedular criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's diabetes mellitus increased rating claim.   The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disabilities at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provides for additional or more severe symptoms than is currently 
shown by the evidence; thus, the Veteran's diabetes mellitus 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
warranted.

The Board also acknowledges that the Veteran has reported that he 
is currently unemployed.  However, the Veteran has not 
specifically claimed entitlement to a total disability due to 
individual unemployability (TDIU) as a result of his service-
connected diabetes mellitus, and a VA PTSD examination of record 
and the Veteran's VA treatment records reflect his report that he 
is currently unemployed due to his nonservice-connected lower 
back disorder.  Further, the Veteran's June 2007 VA diabetes 
mellitus examination report reflects the Veteran's report that he 
elected to retire from his former vocation as a custodian in a 
school system and was actively job-hunting at the time of the 
examination.  Thus, it does not appear a TDIU claim has been 
raised and no further action in this regard is warranted.  


ORDER

A disability evaluation in excess of 20 percent for service-
connected diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


